FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2021

                                     No. 04-21-00201-CV

                                Francisco Javier GARZA, Jr.,
                                          Appellant

                                               v.

             Fred Andrew PULLEN, and America Midwest Transportation LLC,
                                     Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 18-12-17880-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
               Appellees’ brief was originally due September 15, 2021. We granted appellees’
      first motion for extension of time, extending the deadline for filing the brief to October 6,
      2021. On October 5, 2021, appellees filed a second motion for extension requesting an
      additional week. After consideration, we GRANT the motion and ORDER appellees to
      file the brief by October 13, 2021.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court